Citation Nr: 1449504	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  14-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, and if so, whether service connection is warranted.       

2.  Entitlement to a disability evaluation in excess of 40 percent for the service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions dated in August 2010 and September 2011. 

Before reaching the merits of the claim for service connection for a back disability, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 40 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2005 decision, the Board denied entitlement to service connection for a low back disability.  

2.  The evidence received since the August 2005 decision is new, and in conjunction with previously considered evidence does relate to an unestablished fact that is necessary to substantiate the claim for service connection for a low back disability.    

3.  The Veteran sustained a back injury in service and he experienced chronic and continuous symptoms of low back pain in service and since service.  

4.  The low back disability manifested by degenerative changes and osteopenia of the lumbar spine and spondylotic spondylolisthesis at L5-S1 is related to the back injury in service. 


CONCLUSIONS OF LAW

1.  The August 2005 Board decision to denying service connection for a low back disability is final.  38 U.S.C.A. §7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2005).

2.  The evidence received subsequent to the August 2005 decision is new and material and the previously denied claim for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014). 

3.  Affording the Veteran the benefit of the doubt, the criteria for the establishment of service connection for a low back disability manifested by degenerative changes and osteopenia of the lumbar spine and spondylotic spondylolisthesis at L5-S1 are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claim to reopen service connection for a low back disability, to the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VA's duties is not required.  

2.  Service Connection and Reopening Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

As the condition at issue of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic diseases such as arthritis if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).   

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  As a general rule, decisions of the Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

3.  Reopening Analysis

In this case, an August 2005 Board decision denied service connection for a low back disability on the merits on the basis that there was no competent evidence linking the current back disability to service.  This decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  

The evidence of record at the time of the August 2005 Board decision included the Veteran's available service treatment records, private treatment records from a chiropractor, VA treatment records dated in 2002, and lay statements from the Veteran and his spouse, sister, brother and former employer.  

In May 2011, the Veteran applied to reopen service connection for a low back disability.  The Veteran submitted a statement from his chiropractor dated in June 2011.  In the June 2011 statement, the chiropractor indicated that he has provided care for the Veteran on an intermittent basis for flare ups of severe pain in the low back.  The chiropractor stated that the Veteran had related details of a fall he had while on active duty during World War II.  The Veteran had reported that he was on a construction crew, was up on a scaffolding and fell, and he was treated for a chronic condition throughout his tour of duty.  The chiropractor indicated that subsequently, over the ensuing years, the Veteran experienced a degeneration of the injury that includes episodes of severe bilateral low back pain associated with activities of no greater intensity that activities of daily living.  The chiropractor stated that examination, both orthopedic and x-ray, revealed severe degenerative changes of the lumbar motor units associated with degenerative joint disease.  The chiropractor stated that it was within the realm of medical probability that the degenerative changes are associated, at least to some degree, with the in-service injury described by the Veteran.  

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  The June 2011 statement by the chiropractor is new because it is neither cumulative nor redundant of the evidence of record at the time of the August 2005 Board decision.  The newly submitted evidence is material because it addresses whether there is a medical relationship between the current lumbar spine disability and the Veteran's period of active service.  This evidence is pertinent to the claim for service connection and it addresses an unestablished fact which is whether the Veteran's current low back disability is linked to the injury in active service.  This medical evidence raises a reasonable possibility of substantiating the claim for service connection for a low back disability.  

Thus, the Board finds the newly submitted evidence to be both new and material and the Veteran's service connection claim on appeal is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).  

4.  Service Connection Analysis

The Veteran contends that he injured his low back in active service when he fell from a scaffolding.  He asserts that he has experienced back pain since the injury in service and therefore, service connection for a back disability is warranted.  See the Veteran's January 2002 statement and the October 2011 notice of disagreement. 

The Board finds that in resolving all reasonable doubt in the Veteran's favor, service connection for a low back disability manifested by degenerative changes and osteopenia of the lumbar spine, and spondylotic spondylolisthesis at L5-S1 is warranted.  The medical evidence establishes that the Veteran has a current lumbar spine disability.  There is medical evidence of degenerative changes and osteopenia of the lumbar spine, and spondylotic spondylolisthesis at L5-S1.  See the May 2002 and July 2011 VA x-ray reports. 

There is competent and credible evidence that the Veteran experienced a back injury in service and has had "chronic" symptoms of back pain in service and continuous recurrent back pain symptoms since service.  In a January 2002 statement, the Veteran stated that he served with the 1281st Engineers and they were ordered to the South Pacific in July 1945.  He stated that the war ended while enroute and they ended up in the Philippines.  The Veteran indicated that his company was assigned the job of constructing a large records vault.  He stated that at some time between September 15 and October 15, 1945, while cement was being poured, a section of the scaffolding collapsed and he fell about 14 feet to the level below.  He stated that something snapped out of place in his back and he could not get out of bed for a couple of days.  The Veteran indicated that he reported to a medical facility and they taped him from his arm pits down to the hips and the tape was removed after several days.  The Veteran indicated that after discharge, he started chiropractic treatments regularly, and he still relied on pain pills and the chiropractic treatments to this day.  

The Board finds that the Veteran's lay statements are sufficient to establish that the Veteran sustained a back injury in service and he had chronic and/or recurrent symptoms of back pain after the injury in service.  The Veteran is competent to provide lay testimony as to the onset of his observable back symptoms such as pain and report first hand events such as an injury.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; see 38 C.F.R. § 3.159(a)(2).  

The Board finds that Veteran's lay statements as to the back injury and chronic and continuous symptoms of back pain to be credible.  The Veteran's testimony is consistent with his circumstances of service.  The service records show that the Veteran's military occupation was construction foreman and he served with the 1281st Engineer Combat Battalion.  He was awarded a Philippine Liberation Medal and an Asiatic Pacific Campaign Medal.  His statements about the back injury in service are detailed.  He is able to report the time frame of the injury, how the injury occurred, and the treatment that was provided.  His statements made to VA and his health care providers are consistent.    

Additionally, the Veteran's statements are consistent with and are supported by the other lay and medical evidence of record.  He submitted multiple statements from his family members which indicate that they observed the Veteran experiencing back symptoms after service and seeking medical treatment for back symptoms after service.  Of record is a February 2003 statement from the Veteran's wife, who indicated that she met the Veteran in 1950 and that he had experienced from back problems for as long as she had known him.  The Veteran's sister submitted a statement in February 2003 in which she indicated that she had never heard the Veteran complain about a back problem until he returned from service, and that the Veteran went to see a chiropractor for his back pain soon after his separation from service.  She stated that the Veteran told her that he originally hurt his back while working on an Army construction job in Manila.  A similar statement was submitted on behalf of the Veteran by the Veteran's brother.  See the statements from the Veteran's brother dated in December 2002, from his spouse dated in February 2003, and from his sister dated in February 2003.  In a December 2002 statement, the Veteran's former employer indicated that he recalled the Veteran taking time off from work for chiropractic appointments for his back.  The Veteran worked for him from 1950 to 1965 and from 1986 to 1992.  Lay persons are competent to describe observable symptoms and firsthand events.  See Jandreau, 492 F.3d at 1377 n.4.  

The Board notes that most of the Veteran's service treatment records are not available for review and the Board finds that any additional searches would be futile since it was determined that the records were destroyed in a fire.  See the November 2002 VA letter.  As complete copies of the Veteran's service treatment records are unavailable for review, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's service records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995). 

Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that a portion of the Veteran's service treatment records are unavailable, the appeal will be decided upon the evidence of record, and the Board will not draw a negative inference from the absence of service treatment evidence.

The Veteran's enlistment examination report and the March 1946 discharge examination report are of record and do not document a spine disability.  Musculoskeletal examination in March 1946 revealed no defects.  A back injury was not reported.  However, the Veteran specifically explained that he was simply trying to get out of the service at the time of his separation physical and he did not want to delay his return home.  The first post-service evidence of a back disability is contained in reports from a chiropractor dated in 2001.  These reports reflect the Veteran reporting a history of back pain since 1944 when he was in the Army.  These reports further reflect visits to the chiropractor beginning in April 1988.  Post-service treatment records and examination reports show that the Veteran consistently reported having back pain since the injury in service.  The Veteran identified several health care providers who have treated him for back symptoms since separation from service but these records unfortunately could not be located or had been destroyed.  

Notwithstanding an absence of documentation of treatment of a back disorder from service separation until 2001, the Board finds that the Veteran's lay statements are favorable competent and credible lay evidence that he has experienced back pain ever since the injury in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran sustained a low back injury in service, and experienced chronic symptoms of back pain during service and continuous and recurrent symptoms of back pain since service separation.  

There is competent and credible medical evidence which tends to support a medical relationship between the current low back disability and the back injury in service.  In a June 2011 statement, the Veteran's chiropractor indicated that he has provided care for the Veteran on an intermittent basis for flare ups of severe pain in his low back.  The chiropractor stated that the Veteran had related details of a fall he had while on active duty during World War II.  The Veteran had reported that he was on a construction crew, was up on a scaffolding and fell, and he was treated for a chronic condition all during his tour of duty.  The chiropractor indicated that subsequently, over the ensuing years, the Veteran experienced a degeneration of the injury that included episodes of severe bilateral low back pain associated with activities of no greater intensity that activities of daily living.  The chiropractor indicated that examination, both orthopedic and x-ray, revealed severe degenerative changes of the lumbar motor units associated with degenerative joint disease.  The chiropractor stated that it was within the realm of medical probability that the degenerative changes are associated, at least to some degree, with the injury suffered by this Veteran.  

The Board finds that the Veteran experienced "chronic" symptoms of back pain during service and since service so as to warrant presumptive service connection for a lumbar spine disability manifested by degenerative changes and osteopenia of the lumbar spine and spondylotic spondylolisthesis at L5-S1 under the provisions of 38 C.F.R. § 3.303(b).  The Board also finds that symptoms of pain have been continuous since service separation, which also is a basis for a grant of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran reported having the back injury in service and symptoms of pain since the injury and since service separation.  

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current lumbar spine disability had its onset in service.  While the service separation exam does not show a back disability and there is no documentation of post service medical treatment until 2001, there is probative lay and medical evidence of record which establishes that the onset of the back symptoms was in service and the Veteran had the symptoms since service and he has received treatment for the back symptoms since service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claim of service connection for a lumbar spine disability manifested by degenerative changes and osteopenia of the lumbar spine, and spondylotic spondylolisthesis at L5-S1 is granted. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disability is granted and the claim is reopened.   

Service connection for a lumbar spine disability manifested by degenerative changes and osteopenia of the lumbar spine, and spondylotic spondylolisthesis at L5-S1 is granted.   


REMAND

In a May 2011 statement, the Veteran indicated that the strongest hearing aids provided by the Fresno VA medical center did not help him hear others and he believed a more accurate audiometric evaluation would support his claim.  Because of the evidence of possible worsening since the last examination in May 2010, a new examination is needed to determine the severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The VA audiologist should fully describe the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

The RO should also obtain the Veteran's VA treatment records from the Fresno VA medical center dated from May 2010 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records showing treatment for the hearing loss from the Fresno VA medical center dated from May 2010 to present.  

2.  Schedule the Veteran for a VA audiometric examination to determine the current severity of the service-connected bilateral hearing loss.  

4.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


